DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 	The examiner notes that the claims filed in the supplemental amendment dated 7/26/2022 are being examined.

Claim Objections
Claims 1 and 23 are objected to because of the following informalities:
Claim 1 appears to have a typographical error in line 14.  The examiner respectfully suggests replacing “of the” with -- of the tank --.
Claim 23 is recites the limitation "the first and second conductors" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 is recites the limitation "the tank fill level” in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively long” in line 6 of claim 1 is a relative term which renders the claim indefinite. The term “relatively long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “relatively short” in line 7 of claim 1 is a relative term which renders the claim indefinite. The term “relatively long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the first and second conductors" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the first and second conductors are the same as the first relatively long conductor and the second relatively short conductor.  The examiner has interpreted the claim to mean that the first and second conductors are the same as the first relatively long conductor and the second relatively short conductor.
Claims 2-13, 15-19 and 22 depend on claim 1 and are rejected for inheriting the same problems.
Claim 12 recites the limitations "a first conductor, a second conductor" in line 2.  It is unclear if these first and second conductors are the same as the first relatively long conductor and the second relatively short conductor of claim 1.  The examiner has interpreted the claim to mean that the first and second conductors are the same as the first relatively long conductor and the second relatively short conductor.
Claim 13 depends on claim 12 and is rejected for inheriting the same problem.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,161,814 issued to Calcote (“Calcote”).
 
As for claim 23, Calcote discloses a level sensor system comprising:
a capacitive level sensor probe (14) being generally elongate and having an upper region (at 56C) and a lower region (at 56B), the capacitive level sensor probe (14) comprising conductors configured such that, in use, as a level of a flowable substance crosses a first predetermined point (56B) in the lower region of the capacitance level probe a first detectable alteration in capacitance is generated (col. 7, lines 24-33), and as the level of a flowable substance crosses a second predetermined point (56C) in the upper region of the capacitance level sensor probe a second detectable alteration in capacitance is generated (col. 7, lines 24-33),
a processor (Calcote: 84) configured to input an analogue (Calcote: from 92) or digital capacitance value and electronic memory (Calcote: 86) in operable communication with the processor, the electronic memory (Calcote: 86) comprising processor-executable instructions to execute a calibration routine (Calcote: col. 6, lines 59-62 and Figs. 6 and 10),
wherein in the calibration routine (Calcote: Figs. 6 and 10) a relationship between capacitance and the level of the flowable substance is established (steps 116-120) by reference to capacitance values for the first predetermined point (at 56B) in the lower region of the capacitance sensor probe as determined by the first alteration in capacitance and the second predetermined point (at 56C) in the upper region of the capacitive sensor probe as determined by the second detectable alteration in capacitance (at 56C), and
wherein the electronic memory (Calcote: 86) comprises processor-executable instructions to execute a level measurement routine (Calcote: col. 6, lines 59-62 and Fig. 6) to determine the level of a flowable substance about the capacitive level sensor probe (Calcote: Abstract), and wherein in the tank fill level measurement routine: a relationship between capacitance and the level of a flowable substance about the capacitive level sensor probe obtained by way of the calibration routine is utilized to determine the level of the flowable substance about the capacitive level sensor probe (Calcote: Fig. 6 and Abstract and col. 8, lines 1-20), and
wherein the first (28) and second (30) conductors each provide a capacitance that varies with the tank fill level when the tank fill level is below the terminus of each conductor (since the first and second conductors of Calcote have the same structure as the claimed and disclosed first and second conductors, the first and second conductors of Calcote have the same properties as the claimed and disclosed first and second conductors).

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,418,550 issued to Hampton (“Hampton”).

As for claim 1, Hampton discloses a tank (118; Fig. 5) comprising a tank fill level sensor system (Fig. 5), the tank fill level sensor system comprising:
a capacitive level sensor probe (130; Figs. 5, 6), the capacitive level sensor probe configured to measure a tank fill level of a flowable substance within the tank (Abstract and step 306), the capacitive sensor level probe (130) being generally elongate (see Figs. 5, 6) and having an upper region (at S2) and a lower region (at S1), the capacitive level sensor probe (130) comprising a first relatively long conductor (210, S0) having a terminus (bottom of S0) in a lower region of the tank where the fill level is about empty (see Fig. 5), and a second relatively short conductor (216, S2) having a terminus (bottom of S2) in an upper region of the tank where the tank fill level is about full (see Fig. 5), the distance between the termini spanning most or substantially the entire range of fill levels of the tank (see Fig. 5), the first (210, S0) and second (216, S2) conductors each configured such that, in use, as a level of a flowable substance crosses the terminus (bottom of S0 at 232 in Fig. 8) of the first conductor (210, S0) in the lower region of the tank, a first detectable alteration in capacitance is generated (see Figs. 7 and 8), and as the level of a flowable substance crosses the terminus (bottom of S2 at 238 in Fig. 7) of the second conductor (216, S2) a second detectable alteration in capacitance is generated (see Fig. 7),
a processor (400) configured to input an analogue (from 460) or digital capacitance value and electronic memory (111) in operable communication with the processor, the electronic memory (111) comprising processor-executable instructions to execute a calibration routine (col. 10, lines 20-23 and Fig. 10),
wherein in the calibration routine (steps 318-328) a relationship between capacitance and the tank fill level of a flowable substance is established by reference to the first detectable alteration in capacitance (at 232) and the second detectable alteration in capacitance (at 238), the relationship allowing for interpolation of a tank fill level of the flowable substance in a subsequent tank fill level measurement routine (steps 328 and 306 after 328), and
wherein the electronic memory (111) comprises processor-executable instructions to execute a tank fill level measurement routine (col. 10, lines 20-23 and Fig. 10) to determine the tank fill level of a flowable substance about the capacitive level sensor probe (Abstract and step 306), and wherein in the tank fill level measurement routine: a relationship between capacitance and the tank fill level of a flowable substance about the capacitive level sensor probe obtained by way of the calibration routine is utilized to interpolate the tank fill level of a flowable substance about the capacitive level sensor probe (step 306 after step 328), the tank fill level ranging from about empty to about full (see Fig. 5).

As for claim 2, Hampton discloses that first or second the detectable alteration in capacitance is an alteration in the rate of change of capacitance (see Fig. 7), or a transition between two capacitance values (see Fig. 7), or a brief excursion from a capacitance value (see Fig. 7).

As for claim 3, Hampton discloses that the first conductor (210) extends along the capacitive level sensor probe for a first distance (see Fig. 6), the second conductor (216) extends along the capacitive level sensor probe for a second distance (see Fig. 6), the second distance being less than the first distance (see Fig. 6).

As for claim 4, Hampton discloses that the first (210) and second (216) conductors originate at an upper point of the capacitive level sensor probe (see Fig. 6).

As for claim 5, Hampton discloses a third conductor (212).

As for claim 6, Hampton discloses that the third conductor (212) extends along the capacitive level sensor probe for a similar distance or substantially the same distance as that for the first conductor (see Fig. 6).

As for claim 7, Hampton discloses that the first (210), second (216) and third (212) conductors originate at an upper point of the capacitive level sensor probe (see Fig. 6).

As for claim 8, Hampton discloses that, wherein the first (210) and third (212) conductors terminate at a lower point of the capacitive level sensor probe (see Figs. 5 and 6).

As for claim 9, Hampton discloses that the second conductor (216) terminates at a point intermediate to its point of origin and the lower point of the capacitive level sensor probe (see Fig. 6).

As for claim 10, Hampton discloses that the first (210) and third (212) conductors extend for most or substantially the entire length of the capacitive level sensor probe (see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,161,814 issued to Calcote (“Calcote”).

As for claim 1, Calcote discloses a tank comprising a tank fill level sensor system (Figs. 1-4 and col. 1, lines 16-18), the tank fill level sensor system comprising:
a capacitive level sensor probe (14), the capacitive level sensor probe (14) configured to measure a tank fill level of a flowable substance within the tank (Abstract), the capacitive sensor level probe (14) being generally elongate and having an upper region (at 56C) and a lower region (at 56B), the capacitive level sensor probe (14) comprising a first relatively long conductor (28) having a terminus (56B) in a lower region (at 56B) of the tank where the fill level is about empty, and a second relatively short conductor (30) having a terminus (56C) in an upper region of the tank, the first and second conductors (28, 30) each configured such that, in use, as a level of a flowable substance crosses the terminus (56B) of the first conductor (26) in the lower region of the tank, a first detectable alteration in capacitance is generated (col. 7, lines 24-33), and as the level of a flowable substance crosses the terminus (56C of the second conductor (30) a second detectable alteration in capacitance is generated (col. 7, lines 24-33),
a processor (Calcote: 84) configured to input an analogue (Calcote: from 92) or digital capacitance value and electronic memory (Calcote: 86) in operable communication with the processor, the electronic memory (Calcote: 86) comprising processor-executable instructions to execute a calibration routine (Calcote: col. 6, lines 59-62 and Figs. 6 and 10),
wherein in the calibration routine (Calcote: Figs. 6 and 10) a relationship between capacitance and the tank fill level of a flowable substance is established (steps 116-120) by reference to the first detectable alteration in capacitance (at 56B) and the second detectable alteration in capacitance (at 56C), the relationship allowing for interpolation of a tank fill level of the flowable substance in a subsequent tank fill level measurement routine (col. 8, lines 1-20), and
wherein the electronic memory (Calcote: 86) comprises processor-executable instructions to execute a tank fill level measurement routine (Calcote: col. 6, lines 59-62 and Fig. 6) to determine the tank fill level of a flowable substance about the capacitive level sensor probe (Calcote: Abstract), and wherein in the tank fill level measurement routine: a relationship between capacitance and the tank fill level of a flowable substance about the capacitive level sensor probe obtained by way of the calibration routine is utilized to interpolate the tank fill level of a flowable substance about the capacitive level sensor probe (Calcote: Fig. 6 and Abstract and col. 8, lines 1-20).
Calcote does not explicitly disclose that the second relatively short conductor has a terminus in an upper region of the tank where the tank level is about full and that the distance between the termini spans most or substantially the entire range of fill levels in the tank, the tank fill level ranging from about empty to about full.  The embodiment of Fig. 3 discloses that adjacent conductors of 12 conductors are about two inches about (col. 8, lines 57-62), which Applicant shows (page 10 of the Remarks dated 7/26/2022) is not most of the range of fill levels of the tank.
However, Calcote discloses that fewer conductors (as few as two) can be used for calibration (col. 10, lines 47-53). Thus, at the time of the application for the invention, there had been a recognized problem or need in the art to calibrate the capacitance level probe.  One having ordinary skill in the art would recognize that since calibration could be performed with as few as two conductors of the 12 disclosed conductors, there had been a finite number of identified, predictable potential solutions (i.e. numbers of conductors) to the recognized need for calibration.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present to try to pursue the known potential solutions of using fewer conductors, including using conductors 28 and 48  to calibrate conductor 26, with a reasonable expectation of success.
Calcote as modified discloses that the second relatively short conductor (48) has a terminus (56L) in an upper region of the tank where the tank level is about full and that the distance between the termini (i.e. between 56L and 56B) spans most or substantially the entire range of fill levels in the tank, the tank fill level ranging from about empty to about full (see page 10 Applicant’s Remarks dated 7/26/2022).

As for claim 2, Calcote as modified discloses that the first or second detectable alteration in capacitance is an alteration in the rate of change of capacitance, or a transition between two capacitance values (col. 6, lines 25-57), or a brief excursion from a capacitance value.

As for claim 3, Calcote as modified discloses that the first conductor (28, 56B) extends along the probe for a first distance (see Fig. 3), the second conductor (48, 56L) extends along the probe for a second distance (see Fig. 3), the second distance being less than the first distance (see Fig. 3).

	As for claim 4, Calcote as modified discloses that the first and second conductors originate at an upper point of the capacitive level sensor probe (see Fig. 3).

As for claim 5, Calcote as modified discloses a third conductor (26, 56A).

As for claim 6, Calcote as modified discloses that the third conductor (26, 56A) extends along the capacitive level sensor probe for a similar distance (see Fig. 3) or substantially the same distance as that for the first conductor.

As for claim 7, Calcote as modified discloses that the first (28, 56B), second (30, 56C) and third (26, 56A) conductors originate at an upper point of the capacitive level sensor probe (see Fig. 3).

As for claim 8, Calcote as modified discloses that the first (28, 56B) and third (26, 56A) conductors terminate at a lower point of the capacitive level sensor probe (see Fig. 3).

As for claim 9, Calcote as modified discloses that the second conductor (30, 56C) terminates at a point intermediate to its point of origin and the lower point of the probe sensor (see Fig. 3).

As for claim 10, Calcote as modified discloses that the first (28, 56B) and third (30, 56A) conductors extend for most (see Fig. 3) or substantially the entire length of the probe.

As for claim 22, Calcote as modified discloses that the capacitance level sensor probe is devoid of a conductor having a terminus disposed at a level between the termini (56B, 56L) of the first (28) and second (48) conductors and configured to measure a tank fill level between the termini of the first and second conductors (i.e. because only conductors 26, 28 and 48 exist).

Claims 11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,161,814 issued to Calcote (“Calcote”) in view of U.S. Patent 3,901,079 issued to Vogel (“Vogel”).

As for claim 11, Calcote as modified discloses the tank of claim 1 (see the rejection of claim 1 above).
Calcote does not explicitly disclose an alternating current source. Instead, Calcote discloses that the probe is connected to a source that oscillates (Calcote: col. 5, lines 34-44) in order to detect a liquid level (Abstract).
However, Vogel discloses an alternating current source (36). Vogel discloses that a probe can be connected to the alternating current source in order to detect a liquid level (Vogel: col. 1, lines 55-56).
Because Hampton and Vogel both disclose oscillating sources to drive a capacitor, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the alternating current source of Vogel for the oscillating source of Calcote to achieve the predictable result of detecting a liquid level using a probe comprising a capacitor.

As for claim 15, Calcote as modified by Vogel discloses that the electronic memory (Calcote: 86) has stored therein a relationship between a capacitance value and a flowable substance level (Calcote: col. 6, line 58 - col. 7, line 3), or a proportional flowable substance level, or a flowable substance amount, or a proportional flowable substance amount, or a flowable substance volume, or a proportional flowable substance volume, or a distance along a conductor (Calcote: col. 6, line 58 - col. 7, line 3), or a proportional distance along a conductor.

As for claim 16, Calcote as modified by Vogel discloses that the calibration routine (Calcote: col. 6, lines 59-62 and Fig. 6 and col. 9, lines 1-8) is configured to accurately and/or precisely correlate a capacitance value to the level of the flowable substance about the capacitive level sensor probe (Calcote: Abstract).

As for claim 17, Calcote as modified by Vogel discloses that the calibration routine comprises, as the level of the flowable substance rises or falls, about the capacitive level sensor probe, identifying the first detectable alteration in capacitance (Calcote: col. 7, lines 27-33 for point 56B) and identifying the second detectable alteration in capacitance (Calcote: col. 7, lines 27-33 for point 56C).

As for claim 19, Calcote as modified by Vogel disclose that in the calibration routine: the first detectable alteration in capacitance is recognized as a first predetermined point (Calcote: at 56B) along the length of the capacitive level sensor probe (Calcote: col. 7, lines 27-33) and the second detectable alteration is recognized as a second predetermined point (Calcote: at 56C) along the length of the capacitive sensor probe (Calcote: col. 7, lines 27-33).

Claims 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,418,550 issued to Hampton (“Hampton”) in view of U.S. Patent 3,901,079 issued to Vogel (“Vogel”).

As for claim 11, Hampton discloses the level sensor system of claim 1 (see the rejection of claim 1 above).
Although Hampton discloses that an alternating current source can be used with a capacitor to detect a liquid level (Hampton: col. 5, lines 39-41 and col. 6, lines 53-67), Hampton does not explicitly disclose an alternating current source. Instead, Hampton discloses that the probe is connected to a source that oscillates (Hampton: col. 14, lines 47-49) in order to detect a liquid level (Abstract).
However, Vogel discloses an alternating current source (36). Vogel discloses that a probe can be connected to the alternating current source in order to detect a liquid level (Vogel: col. 1, lines 55-56).
Because Hampton and Vogel both disclose oscillating sources to drive a capacitor, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the alternating current source of Vogel for the oscillating source of Hampton to achieve the predictable result of detecting a liquid level using a probe comprising a capacitor.

As for claim 12, Hampton as modified by Vogel discloses that the capacitive level sensor probe comprises a first conductor (Hampton: 210), a second conductor (Hampton: 216) and a third conductor (Hampton: 212), the first conductor extending along the capacitance level sensor probe for a first distance (Hampton: see Fig. 6), the second conductor extending along the capacitance level sensor probe for a second distance (Hampton: see Fig. 6), the second distance being less than the first distance (Hampton: see Fig. 6), the third conductor extending along the capacitance level sensor probe for a similar distance or substantially the same distance as that for the first conductor (Hampton: see Fig. 6), and the system comprises a first alternating current supplied (Hampton: for probe S0 and Vogel: implicitly provided by 36) across the first (Hampton: 210) and third (Hampton: 212) conductors, and a second alternating current (Hampton: for probe S2 and Vogel: implicitly provided by 36) applied across the second (Hampton: 216) and third (Hampton: 212) conductors such that a first capacitance value is readable across the first and third conductors (see Figs. 7 and 8), and a second capacitance value is readable across the second and third conductors (see Figs. 7 and 9).

As for claim 13, Hampton as modified by Vogel discloses an analogue to digital converter (Hampton: 402) configured to input an analogue capacitance value read from a pair of conductors, and output a digital value consistent with the input capacitance value.

As for claim 15, Hampton as modified by Vogel discloses that the electronic memory (Hampton: 111) has stored therein a relationship between a capacitance value and a flowable substance level (Hampton: Table I), or a proportional flowable substance level, or a flowable substance amount, or a proportional flowable substance amount, or a flowable substance volume, or a proportional flowable substance volume, or a distance along a conductor, or a proportional distance along a conductor.

As for claim 16, Hampton as modified by Vogel discloses that the calibration routine (Hampton: col. 10, lines 20-23) is configured to accurately and/or precisely correlate a capacitance value to the level of the flowable substance about the capacitive level sensor probe (Hampton: col. 9, lines 9-14 and col. 11, lines 26-31).

As for claim 17, Hampton as modified by Vogel discloses that the calibration routine comprises, as the level of the flowable substance rises or falls, about the capacitive level sensor probe, identifying the first detectable alteration in capacitance (Hampton: step 322 for the sensor at point 232) and identifying the second detectable alteration in capacitance (Hampton: step 322 for the sensor at point 238).

As for claim 18, Hampton as modified by Vogel discloses a third conductor (Hampton: 212),
wherein in the calibration routine:
(i) the first detectable alteration (Hampton: at 232) in capacitance is identified in relation to capacitance across the first (Hampton: 210) and third conductors (Hampton: 212), and the second detectable alteration (Hampton: at 238) in capacitance is identified in relation to capacitance across the second (Hampton: 216) and third (Hampton: 212) conductors, or
(ii) the first detectable alteration in capacitance is identified in relation to capacitance across the second and third conductors, and the second detectable alteration in capacitance is identified in relation to capacitance across the first and third conductors.

As for claim 19, Hampton as modified by Vogel discloses that in the calibration routine: the first detectable alteration in capacitance is recognized as a first predetermined point (Hampton: at 232 for step 322) along the length of the capacitive level sensor probe and the second detectable alteration is recognized as a second predetermined point (Hampton: at 238 for step 322) along the length of the capacitive sensor probe.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
On pages 9-11, Applicant argues that Calcote does not disclose the claimed features of claim 1 because adjacent conductors are not in upper and lower regions of the tank.  The examiner respectfully disagrees.  The examiner notes that Calcote discloses that fewer conductors can be used.  Therefore, it would be obvious to try to use only conductors 26, 28 and 48 of Calcote.
With regard to claim 22, Applicant argues that Calcote does not disclose the claimed features.  The examiner respectfully disagrees.  Calcote as modified discloses the claimed features as described in the rejection of claim 22 above because Calcote as modified uses only conductors 26, 28 and 48.
With regard to claim 23, Applicant argues that Calcote does not disclose the claimed features.  The examiner respectfully disagrees.  Calcote discloses the claimed features as described in the rejection of claim 23 above.
On page 11 of the Remarks, Applicant argues that Hampton does not disclose a relatively long conductor and a relatively short conductor.  The examiner respectfully disagrees.  Hampton discloses conductor 210/S0 as a relatively long conductor and conductor 216/S2 as a relatively short conductor.  Step 306 determines the tank fill level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853